DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the wording of the claim is very confusing. For instance, it’s unclear what do the phrases a “second moment of area” and “a torque-excepted direction” refer to. For examination purposes, this limitation will be interpreted as the connection sections being more deformable in the circumferential direction than in the axial direction. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haehnle et al. (U.S. Pat. No. 11,105,695) (hereafter Haehnle).
Regarding claim 1, Haehnle teaches a torque sensor comprising: 
a first structure (i.e., annular outer flange 609) (see Fig. 6) ; 
a second structure (i.e., annular inner flange 603) (see Fig. 6); 
a plurality of third structures connecting the first structure and the second structure to each other (i.e., second connecting webs 619b) (see Fig. 6); 
at least one fourth structure provided between the first structure and the second structure (i.e., first connecting webs 619a) (see Fig. 6); and 
a strain sensor provided on the fourth structure (i.e., measurement transducers are attached to the first connecting webs 619a) (see Fig. 6), 
wherein the fourth structure includes 
a first connection section which is provided on the first structure, and to which one end of the strain sensor is connected (i.e., one end of the first connecting webs 619a that are coupled to the outer flange 609) (see Fig. 6), 

a third connection section and a fourth connection respectively provided between the first connection section and the second connection (i.e., in the first connecting webs there are formed cutouts 622, which can also be referred to as measurement pockets which locally reduce the axial height of the first connecting webs 619a to such an extent that only a thin, membrane like region 626 remains opposite an opening 624 of the cutout 622, wherein radially thinned pair of opposing sidewalls on the bottom side of the membrane 626 are the third and fourth connection sections) (see Fig. 14) and possessing stiffness lower than the first connection section and the second connection section (i.e., the first connecting webs 619a are within the mechanically weakened sensor portion 607, so the first and second ends (i.e., first and second connection sections) coupled to the non-mechanically weakened portions of the outer flange 609 and inner flange 603 would have higher stiffness than the first connecting webs 619a (i.e., third and fourth connection section), which are located within the mechanically weakened sensor portion 607. In other words, the prior art has sufficiently demonstrated that the third and fourth connection sections formed in the mechanically weakened sensor portion is more flexible than the ends abutting the inner and outer flange) (see Column 8, lines 46-63; Column 10, line 27, to Column 11, line 6).
Regarding claim 3, Haehnle teaches that a width of each of the third connection section and the fourth connection section is narrower than a width of the third structure (i.e., the width of the radially thinned portions of the webs 619a is narrower than that of the webs 619b) (see Fig. 14).  
Regarding claim 4, Haehnle teaches that a width of each of the first connection section and the second connection section is wider than the width of each of the third connection section and the fourth connection section (i.e., the width of the radially thinned portions of the 
Regarding claim 6, Haehnle teaches that when second moment of area of a case where force in a torque direction is applied to the first connection section is expressed by Js, 
second moment of area of a case where force in the torque direction is applied to the third connection section and the fourth connection is expressed by Jw, 
second moment of area of a case where force in a torque-excepted direction is applied to the first connection section is expressed by Is, and 
second moment of area of a case where force in the torque-excepted direction is applied to the third connection section and the fourth connection section is expressed by Iw, 40Attorney Docket No.: 0347-000023/US/NPA 
Js, Jw, Is, and Iw satisfy a relationship of a following formula. Js/Jw>Is/Iw  (i.e., the webs experience radial deformations caused by the torque on the flanges) (see Column 2, lines 15-34) 
Regarding claim 8, Haehnle teaches that the first structure and the second structure are annular and a diameter of the second structure is less than a diameter of the first structure (see Fig. 6).  
Regarding claim 9, Haehnle teaches that the at least one fourth structure is provided at not less than one of positions symmetrical with respect to a center of each of the first structure and the second structure (i.e., the plurality of the webs 619a) (see Fig. 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haehnle et al. (U.S. Pat. No. 11,105,695) (hereafter Haehnle) and in further view of Uemura et al. (Pub. No. 2017/0266814) (hereafter Uemura)
 Regarding claim 2, Haehnle as disclosed above does not directly or explicitly teach that a length of each of the third connection section and the fourth connection section is shorter than a length of the third structure. However, Uemura teaches that a length of each of the third connection section and the fourth connection section is shorter than a length of the third structure (i.e., sections of T1 thickness is axially shorter than the integral spokes 23) (see Fig. 2). In view of the teaching of Uemura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the shorter connection sections in order to form further mechanically weakened portions, which are responsive to different measuring range.
Regarding claim 5, Haehnle as disclosed above does not directly or explicitly teach a thickness of each of the first connection section and the second connection section is less than a thickness of each of the third connection section and the fourth connection section. However, Uemura teaches that a thickness of each of the first connection section and the second connection section is less than a thickness of each of the third connection section and the fourth connection section (i.e., reduced thickness portions in the outer flange 22 and inner flange 21 for coupling with the separate spokes 23A and 23B) (see Fig. 3-5). In view of the teaching of Uemura, it would have been obvious to one having ordinary skill in the art before the effective 
Regarding claims 7 and 10, Haehnle teaches an upper surface of the strain sensor is made coincident with a plane including a center of gravity of a structure constituted of the first structure, the second structure, the plurality of third structures, and the at least one fourth structure (i.e., strain gauge 628 is attached to each of the membrane-like region 626) (see Fig. 15) (claim 7); but does not explicitly teach that the fourth structure includes a concave section in which the strain sensor is arranged, (claim 7), wherein the concave section is provided on the first connection section and the second connection section (claim 10).
Regarding the concave portion, Uemura teaches that the fourth structure includes a concave section in which the strain sensor is arranged (i.e., strain sensors are mounted on the separate spokes 23A and 23B) (see Fig. 2) (claim 7), wherein the concave section is provided on the first connection section and the second connection section (i.e., reduced thickness portions in the outer flange 22 and inner flange 21 for coupling with the separate spokes 23A and 23B) (see Fig. 3-5) (claim 10). In view of the teaching of Uemura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the concave sections in order to mounting the separate spokes to the device, so as to adjust the measurement range of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855